Citation Nr: 0527751	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an eye disorder.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1969 to July 1970.                

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
1984 of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois.  The veteran's case was later 
transferred to the VA Regional Office (RO) in Louisville, 
Kentucky.    

The RO originally denied the veteran's service connection 
claim for an eye disorder in May 1976.  In March 1983, the 
veteran filed a claim to reopen this service connection 
claim.  In letters dated September  12, 1984, and October 26, 
1984, the RO declined  to reopen the claim.   Neither letter 
informed the veteran of his appellate rights.  In October 
1985, the RO issued the veteran a Statement of the Case on 
this matter.  In response, the veteran submitted a VA Form 1-
9, dated November 26, 1985, which was received at the RO on 
January 10, 1986.   Under these circumstances, it is not 
clear that there has been a final decision in this matter 
other than the May 1976 rating determination.


FINDING OF FACT

The veteran has submitted new but not material evidence.  


CONCLUSION OF LAW

The veteran has not submitted new and material evidence that 
would warrant reopening his claim for VA benefits.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001) (2004).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with copies of original 
rating decisions dated in September 1984, September 1995, and 
January 2002, each of which set forth the general 
requirements of then-applicable law pertaining to service 
connection, and what evidence was necessary to substantiate 
his claim.  These decisions provided information regarding 
new and material evidence and attempts to reopen previously 
denied claims, moreover.  These general notifications were 
reiterated (collectively) in the Statements of the Case dated 
in October 1985 and July 2002, and in a Supplemental 
Statement of the Case dated in August 2005.    

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in December 2004.  See 38 U.S.C.A § 
5103(b) (West 2002) (providing in substance that after 
notification to the claimant under the VCAA of any 
information that was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  In particular, VA obtained VA 
and service medical records, as is detailed below.  VA also 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A (d) (West 2002).  
The veteran was afforded VA medical examination in July 1984.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claim.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claim, in light of the recent 
opinion of Pelegrini v. Principi, 18 Vet. App 112 (2004).  In 
that decision, The United States Court of Appeals for Veteran 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ, 
or RO in this case) decision on a claim for VA benefits.  

In the present case, the veteran made his claim in March 
1983.  The RO adjudicated the claim in September 1984.  Only 
after that rating action was promulgated did the RO, in 
December 2004, provide notice to the claimant - in the form 
of a letter - regarding what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant and what 
information and evidence will be obtained by VA.  Because the 
VCAA notice in this case was not provided to the veteran 
prior to the initial RO adjudication of the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2004 was 
not given prior to the first AOJ (RO) adjudication of the 
claims, the notice was provided by the AOJ (RO) prior to the 
August 2005 Supplemental Statement of the Case, and prior to 
the final transfer and certification of the veteran's case to 
the Board.  Moreover, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the December 2004 VCAA notice letter 
satisfied this "fourth element."  The Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  As described 
above, the RO advised him of this by way of the rating 
decisions, the Statements of the Case, and the Supplemental 
Statement of the Case.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

The Merits of the Claim for VA Benefits 

A.	Background 

The record contains medical evidence regarding the veteran's 
eyes dating back to July 1968.  

The veteran underwent his pre-induction medical examination 
in July 1968.  The resulting report of medical examination 
noted the veteran's defective vision in his right eye.  The 
report stated that the veteran had defective color vision, 
mild esotropia in his right eye, and corrected vision of 
20/200 in his right eye.  The examination noted the veteran's 
left eye vision as 20/30 and 20/20 corrected.  

Service medical records from April 1970 show that the veteran 
injured his left orbital cavity while in service.  The 
veteran complained that, soon after impact, he experienced 
dizziness.  These records show that the veteran incurred a 
contusion to the left periorbital area, but had "no evidence 
of injury to eye.  Vision not blurred."

The veteran underwent his separation medical examination in 
July 1970.  The resulting report of medical examination noted 
the veteran's defective vision.  The report states that the 
veteran had defective color vision, had amblyopia exanopsia, 
and had corrected vision of 20/200 in his right eye.  The 
examination noted the veteran's left eye vision at 20/20.    

Following service the veteran underwent VA eye examination in 
November 1975.  This report noted that the veteran had 
recently injured the left side of his face, and had been 
recently hospitalized as a result.  The report stated that 
the veteran experienced numbness in the left side of his 
face.  The report also noted that the examiner suspected 
"blow out" fracture of the veteran's left orbit.  The 
examiner noted no visual problems, no ocular exudence, and no 
diplopia resulting from the accident.  The examiner did note 
that the veteran had "poor vision" since age 6.  The 
examiner also noted amblyopia, and 20/300 vision in the 
veteran's right eye.  The report noted the veteran's left eye 
vision as 20/20.  

The record also contains a report of medical examination 
conducted in July 1984.  The examiner noted the veteran's 
poor vision in his right eye.  The examiner reported the 
veteran's corrected right eye vision at 5/200.  The examiner 
noted right esotropia, and found "[c]ongenital low degree 
angle right, with a secondary amblyopia ex anopsia."  This 
report noted the veteran's left eye vision as 20/20 
corrected.     




B.	Laws and Regulations

The veteran originally filed his claim for VA benefits in 
April 1976.  The RO denied his claim in May 1976.  The 
veteran did not file a notice of disagreement with this 
decision.  The veteran did not later perfect an appeal to the 
Board via the filing of a VA Form 9 substantive appeal 
either.  Accordingly, the RO's May 1976 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2004).  
 
The veteran filed a claim to reopen his service connection 
claim in March 1983.  As such, the Board, before addressing 
the merits of the veteran's claim, must first determine 
whether new and material evidence has been submitted to 
warrant the reopening of the veteran's claim to VA benefits.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case were filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

C.	Analysis

The Board must now determine whether the RO correctly decided 
in its September 1984 rating decision that sufficient 
evidence had not been submitted to reopen the veteran's 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  
  
At the outset, the Board notes that, in his April 1976 
original claim and his March 1983 claim to reopen, the 
veteran referred to disorders in his "eyes."  And in June 
1984, in a statement submitted via VA Form 21-4138, the 
veteran referred to his claim for an "eye injury."  As 
such, and in light of evidence of record that the veteran 
incurred two injuries to the left side of his face (one in 
service) near his left eye, the Board will address this claim 
as a claim to reopen a service connection claim for a 
disorder involving either eye.     

In support of the effort to reopen his claim, the veteran 
submitted medical records dated in July 1984.  This is new 
information associated with the claims folder since the last 
final rating decision in May 1976.  Accordingly, the Board 
finds this evidence to be new evidence.  As noted, however, 
this does not end the inquiry, as the Board must still 
determine whether any of this new evidence is also material.

To that end, the Board has determined that the new 
information is not material.  Considered in light of previous 
information of record, the newly submitted evidence is not 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The new evidence is not evidence showing an injury or disease 
incurred in service.  And it is not competent medical 
evidence connecting such to a current eye disorder.  See 38 
U.S.C.A. § 1110 (2002), C.F.R. § 3.303 (2004); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Rather, the new 
evidence is mere cumulative evidence showing that the veteran 
has a congenital right eye disorder.  This information has 
been available since July 1968.  Upon his induction into 
service, the pre-induction report of medical examination 
showed that the veteran had a congenital eye disorder.  
During service, service medical records show that the veteran 
had a congenital eye disorder.  Upon separation from service, 
the discharge report of medical examination showed that the 
veteran had a congenital eye disorder.  The VA clinical notes 
dated in November 1975, which the RO relied upon in its May 
1976 rating decision, showed that the veteran has a 
congenital eye disorder.  And the July 1984 VA optometry 
examination report shows that the veteran has a congenital 
eye disorder.  In sum, the new evidence submitted since the 
May 1976 rating decision - the July 1984 VA examination 
report - is cumulative with other evidence of record.  It 
merely shows that the veteran has a congenital eye disorder 
in his right eye.  Hodge, 155  F.3d at 1363.  And it is on 
this basis that the RO denied the veteran's service 
connection claim in May 1976.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2004)(congenital or developmental defects as such are not 
diseases within the meaning of applicable legislation 
providing compensation benefits).  
  
The Board notes that the veteran - in letters to the RO - has 
continued to maintain that he incurred eye disorder(s) in 
service.  But the veteran, as a layperson, is not competent 
to comment on whether such is a congenital disorder that 
preexisted service, or is an eye disorder that relates to 
service.  As a layperson, he is not competent to proffer 
medical opinions or diagnoses, and thereby counter the 
medical assessments of record.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board also notes that the veteran has not undergone VA 
medical examination since July 1984.  VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim, to include medical examination.  
38 U.S.C.A. § 5103A.  Such examination is required unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

In this matter, the Board finds that no reasonable 
possibility exists that an examination would assist the 
veteran in substantiating his claim.  Conducting a medical 
examination for purposes of rendering an opinion would serve 
no purpose in this case - there is no factual predicate of 
in-service eye disease or injury on which an examiner could 
base a nexus opinion connecting current disorder and past 
service that ended over 35 years ago.  See 38 U.S.C.A. § 
1110; C.F.R. § 3.303; Pond, 12 Vet.App. at 346.  Given this, 
the Board finds that no reasonable possibility exists that a 
medical examination and opinion would aid the veteran in 
substantiating his service connection claim.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Besides, the Board notes that, in an effort to reopen a 
finally decided service connection claim, it is the veteran's 
burden to present new and material evidence.  See 38 C.F.R. 
§§ 3.156, 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1341-44 
(Fed. Cir. 2003)(upholding validity of 3.159(c)(4)(C)(iii) 
and finding that, "without the introduction of new and 
material evidence, VA is not required to provide a medical 
examination or opinion"); Fugitt v. Principi, 18 Vet.App. 
559 (2004).  

The veteran has claimed service connection for his eyes since 
April 1976.  But, he has not produced to VA medical evidence 
dated after the July 1984 VA medical evaluation.  And, 
despite his many letters, he has not offered any medical 
evidence, private or otherwise, suggesting that his eye 
disorder(s) is related to service.  Hence, he has not offered 
new and material evidence that would warrant a new VA medical 
examination or opinion.     As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

In the absence of new and material evidence, the RO's May 
1976 rating decision denying the veteran's claim is final, 
and the appeal is denied.    



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


